DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 06/22/2022.
Status of Claims
Claims 1-8, 10-18, and 20, as originally filed 06/22/2022, are pending and have been examined on the merits (claims 1 and 12 being independent) and claims 1, 3, 4, 7, 12, 14, 16, 18, and 20 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed 06/22/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 1-3
(1) “The Applicant submits that amended independent claim 1 of the instant application recites steps that are performed by a machine or a system (e.g., processor) and the human mind is not equipped to perform these claimed features.” – page 1
(2) “Regarding prong two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into practical implementation.” – page 2
(3) “Therefore, the Applicant respectfully submits that taking all the claim elements of claims 1-8, 10- 18, and 20, individually, and in combination, as a whole amount to significantly more than the alleged abstract idea. Therefore, the Applicant respectfully requests the rejection of claims 1-8, 10-18, and 20 under 35 U.S.C. § 101 be withdrawn.” – page 3
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a debt resource management such as a credit and debit transaction which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions).  For instance, in the process of claim 1, the limitations of executing… to implement a blockchain protocol for receiving messages…, matching… inputs and outputs of the transaction…, carrying out… different types of transactions…, having… an unmatched output… for matching to the next transaction…, having… an unmatched input… for matching to the previous transaction, generating… the debt credit transaction…, having… a matched input and a matched output… recite the judicial exception.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 12 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., processor, instructions, a blockchain protocol, blocks of a blockchain, an unspent transaction output (UTXO) model, a coinbase transaction, nodes associated with the blockchain, a memory pool, the distributed ledger, a debt pool, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1 and 12 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0051], distributor ledgers, blockchain data structure, a blockchain protocol, building block of an entire network, nodes, a computer, a mobile device, cryptographic hash algorithm, hash of the previous block, a Merkle tree associated with the block and Proof-of-Work (PoW) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)).
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a blockchain protocol” and “the distributed ledger”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a debt resource management such as a credit and debit transaction for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea. For these reasons and those stated in the rejections above, rejection of claims 1-8, 10-18, and 20 under 35 U.S.C. 101 is maintained by the Examiner.  
With regard to the rejections of the claims 1-8, 10-18, and 20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103.  
Examiner notes: The Applicant argues that the combination of Pierce, Chen, Mathiesen-Ohman, and Galebach does not teach, suggest, or render obvious, at least, for example, the feature of “a debt credit transaction, corresponding to the debit transaction, having an unmatched output, wherein the debt credit transaction is generated with an equivalent amount as of the debit transaction, wherein the debt credit transaction is generated simultaneously with the debit transaction, and wherein the address of the source of the amount of credit in the debt credit transaction is a debt-only address indicating permission to issue debt,” as recited in amended independent claim 1 (see Applicant’s remark, page 4). However, Applicant is arguing newly amended claim language with the previous cited references and even Galebach was not cited in independent claim 1. Furthermore, regarding claim 3, Applicant is arguing newly amended claim language, it is moot as a new grounds of rejection has been added, and Examiner respectfully disagrees.
In consideration of Applicant’s arguments and amendments of independent claims 1 and 12, clarifying citations with the combination of Pierce, Chen, and Mathiesen-Ohman have been made to the 35 USC § 103 rejection above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for providing a debt resource management such as a credit and debit transaction which contains the steps of executing, processing, validating, initiating, verifying, determining, and generating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 12 is direct to a method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a debt resource management such as a credit and debit transaction is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: executing… to implement a blockchain protocol for receiving messages…, matching… inputs and outputs of the transaction…, carrying out… different types of transactions…, having… an unmatched output… for matching to the next transaction…, having… an unmatched input… for matching to the previous transaction, generating… the debt credit transaction…, having… a matched input and a matched output…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.  As such, the claims include an abstract idea.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of executing… to implement a blockchain protocol for receiving messages…, matching… inputs and outputs of the transaction…, carrying out… different types of transactions…, having… an unmatched output… for matching to the next transaction…, having… an unmatched input… for matching to the previous transaction, generating… the debt credit transaction…, having… a matched input and a matched output… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. processor, instructions, a blockchain protocol, blocks of a blockchain, an unspent transaction output (UTXO) model, a coinbase transaction, nodes associated with the blockchain, a memory pool, the distributed ledger, and a debt pool) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0051]: distributor ledgers, blockchain data structure, a blockchain protocol, building block of an entire network, nodes, a computer, a mobile device, cryptographic hash algorithm, hash of the previous block, a Merkle tree associated with the block and Proof-of-Work (PoW)) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processor, instructions, a blockchain protocol, blocks of a blockchain, an unspent transaction output (UTXO) model, a coinbase transaction, nodes associated with the blockchain, a memory pool, the distributed ledger, and a debt pool) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-8, 10-11, 13-18, and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 13, the step of “…generate a coinbase transaction associated with one or more blocks of the 4blockchain protocol…” (i.e., generating a transaction), in claims 3 and 14, the step of “…initiate creation of a debt transaction…..” (i.e., initiating a debt transaction), in claims 4 and 15, the step of “… carry out the operations to keep all 3outstanding debts…..” (i.e., processing transactions), in claims 5 and 16, the step of “… carry out the operations to remove 47MERL-3283 Kalabic et al. 3debit transactions associated with outstanding debts from the debt pool after the 4debt transaction….” (i.e., managing the debt transaction), in claims 6 and 17, the step of “… carry out the operations to populate 3the input of the debt transaction …” (i.e., managing the debt transaction), in claims 7 and 18, the step of “… determine a difference between a first amount associated with the debt 4transaction and a second amount associated with the multiple parent credit 5transactions…” (i.e., managing the debt transaction), in claim 8, the step of “… broadcast debt transactions…” (i.e., transmitting the debt transaction), in claim 10, the step of “… a locking script specifying conditions required to be satisfied by an 3output of the debit transaction.” (i.e., checking conditions on the debt transaction), in claim 11, the step of “… wherein the conditions are 2associated with a criterion that allows the output to be spent.” (i.e., processing the debt transaction when the conditions are met), and in claim 20, the step of “… a locking script 2specifying a debtor that corresponds to the locking script...” (i.e., managing the debt transaction) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Creating a debt transaction, broadcasting the debt transaction, and allowing the output of the debt transaction to be spent wherein the conditions are met are  the most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-8, 10-11, 13-18, and 20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 12 above.  Merely claiming the same process using the distributed ledger in the blockchain protocol in order to process a debt transaction does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-2, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (hereinafter Pierce), US Patent Number 10839379 B2 in view of Chen et al. (hereinafter Chen), US Publication Number 2018/0089644 A1 in further view of Mathiesen-Ohman et al. (hereinafter Mathiesen-Ohman), US Publication Number 2021/0224903 A1.
Regarding claim 1:
Pierce discloses the following:
A distributed ledger system, comprising: (Pierce: See column 20, lines 3-33: “A blockchain system or network may include a plurality of miners or nodes that maintain a distributed blockchain (or ledger).”)
at least one processor configured to execute instructions to implement (reads on “executable by a processor, to cause the processor to, or otherwise be operative to, identify one or more rules in a block, a transaction message, or in the data structure 306 of the blockchain.”) a blockchain protocol for receiving messages and processing (reads on “executable by a processor, such as the processor 202 shown in FIG. 2 and described in more detail below with respect thereto, to cause the processor to, or otherwise be operative to, generate a block including the validated transaction message.”) those messages into one or more blocks of a blockchain according to a protocol using (reads on “the outputs of all transactions included in the blockchain can be categorized as either Unspent Transaction Outputs (UTXOs) or spent transaction outputs. For a payment to be valid, it should only use UTXOs as inputs.”) an unspent transaction output (UTXO) model, (Pierce: See column 20, line 44 through column 21 line 32; column 32, lines 4-10)
wherein a message is associated with a transaction to be included in the blockchain by matching (reads on “Each transaction has at least one input and one output. Each input spends the satoshis (the unit for Bitcoin) paid to a previous output. Each output then waits as an Unspent Transaction Output (UTXO) until a later input spends it”) inputs and outputs of the transaction to neighboring transactions such that an input of the transaction is matched to an output of a previous transaction and an output of the transaction is matched to an input of a next transaction, (Pierce: See column 31, lines 53-67: “Bitcoins are transferred via transactions that specify inputs and outputs. Each transaction has at least one input and one output. Each input spends the satoshis (the unit for Bitcoin) paid to a previous output. Each output then waits as an Unspent Transaction Output (UTXO) until a later input spends it….. each output of a particular transaction can only be used as an input once in the blockchain.”)
Pierce dose not explicitly disclose the following, however Chen further teaches:
such that the transaction includes (reads on “each transaction includes a transaction identifier (ID), descriptors and metadata, inputs and outputs.”) at least one input pointing to an address of a source of an amount of credit and at least one output pointing to an address of a destination for transferring at least a portion of the credit, and wherein during the processing of the messages, the processor is configured carry out operations to generate different types of transactions including: (Chen: see paragraph [0058] “each transaction includes a transaction identifier (ID), descriptors and metadata, inputs and outputs…… An initiator of a transaction creates the transaction and inputs currency values from one or more addresses. One or more outputs are generated that provide instructions to transfer currency amounts to one or more addresses. In the blockchain model, an output is referred to an "unspent transaction output", or UTXO. Embodiments described herein allow for the creation of both debit and credit coins to the blockchain UTXO model.”)
a credit transaction having an unmatched output configured for matching to the next transaction, wherein the address of the source of the amount of credit in the credit transaction is another credit or debit transaction and the amount of credit at the source is greater than the transferred portion of the credit; (Chen: see paragraph [0082] “node 150 creates and inputs one or more credit coins and one or more bitcoin amounts to a transaction, and outputs the one or more credit coins and one or more bitcoin amounts to one or more selected locations. In this example, the total amount m of bitcoins input to a transaction should be greater than or equal to the amount n represented by the debit coin(s) or the credit coin(s).”)
a debit transaction having an unmatched input configured for matching to the previous transaction; (Chen: see paragraph [0082] “node 150 creates one or more debit coins 170 (each representing an amount n) and one or more bitcoins 174 (having an amount m), and inputs the one or more debit coins 170 and the one or more bitcoins 174 to a transaction. The node 150 may output the one or more debit coins 170 from the transaction to a selected location, and may output one or more bitcoins 176 (having an amount p) to the same selected location”, and notes: An input may specify a previous transaction, e.g. it contains a hash of the previous transaction that acts as a hash pointer to the previous transaction.)
a transfer transaction having a matched input and a matched output, wherein the transfer transaction includes one or a combination of a spent credit transaction and a repaid debit transaction. (Chen: see paragraph [0042] “The processing device is configured to perform and/or facilitate cryptocurrency transfers by creating, for each transaction or transfer of a cryptocurrency amount, a debit value and a credit value representing a cryptocurrency amount that is less than or equal to the cryptocurrency amount to be transferred. In one or more embodiments, the debit value is a negative value (e.g., denoted by a negative sign) that represents a currency amount that is deducted from a sender or payer of the currency amount, and the credit value is a positive value (e.g., denoted by a positive sign) and represents an amount that is added or credited to a payee or receiver. For a given transfer or transaction of an amount of currency, the processing device that initiates the transfer generates a pair of a credit value and a debit value having opposite signs, both of which have the same value that is related to the amount of currency.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include creating the transaction and inputs currency values from one or more addresses, and one or more outputs are generated that provide instructions to transfer currency amounts to one or more addresses, as taught by Chen, in order to provide the creation of both debit and credit coins to the blockchain UTXO model.
Pierce and Chen do not explicitly disclose the following, however Mathiesen-Ohman further teaches:
a debt credit transaction, corresponding to the debit transaction, having an unmatched output, wherein the debt credit transaction is generated (reads on “Debts are settled automatically by the on-chain mechanism of the meter smart contract when the debtor receives eBOLT tokens/credits.”) with an equivalent amount as of the debit transaction, wherein the debt credit transaction is generated simultaneously with the debit transaction, and wherein the address of the source of the amount of credit in the debt credit transaction is (reads on “The target address can only borrow eBOLT tokens/credits if it has sufficient balance to cover the debt.”) a debt-only address indicating permission to issue debt; and (Mathiesen-Ohman: See paragraph [0136] “If a consumer 305 does not have enough eBOLT tokens/credits to cover flow of energy (e.g., a newly connected residential household), a source address can automatically take an eBOLT loan from a target address for the debt. The target address can only borrow eBOLT tokens/ credits if it has sufficient balance to cover the debt. Debts are settled automatically by the on-chain mechanism of the meter smart contract when the debtor receives eBOLT tokens/credits.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include the debt transaction, as taught by Mathiesen-Ohman, in order to provide the credit and debit transaction.
Regarding claim 2:
Pierce discloses the following:
The distributed ledger system of claim 1, wherein the processor is further 2configured to carry out the operations to: 
3generate (reads on “Bitcoin miners create coinbase transactions”) a coinbase transaction associated with one or more blocks of the 4blockchain protocol; (Pierce: See column 31, lines 59-63)
5validate (reads on “The blockchain module 300 may be configured to update the blockchain by generating or validating received blocks that contain one or more transactions.”) the one or more blocks of the generated coinbase transaction based on a validation criterion; (Pierce: See column 20, lines 16-22) 46MERL-3283Kalabic et al.
7accept (reads on “As the other blockchain clients 58, 60, 62, 64 receive transaction 68, the transaction is validated and then grouped together with other prior transactions into a block….. A block may also contain just a single “coninbase” transaction”) the one or more blocks of the generated coinbase transaction in the 8blockchain protocol based on the validation; (Pierce: See column 7, line 59 through column 8 line 9)46MERL-3283Kalabic et al.
9propagate (reads on “the generated new block is communicated to other blockchain clients in the blockchain system e.g., to the network of entities implementing the blockchain.”) the one or more blocks of the generated coinbase transaction to a 10plurality of nodes associated with the blockchain; and (Pierce: See column 39, lines 1-12) 
11store (reads on “storing outputs marked active in an Unspent Transaction Output ("UTXO") database”) a UTXO associated with the transmitted one or more blocks to a 12memory pool of each node of the plurality of nodes. (Pierce: See column 42, lines 35-37, and see also column 32, lines 4-10: “Outputs are tied to transaction identifiers (TXIDs), which are the hashes of signed transactions. Because each output of a particular transaction can only be spent once, the outputs of all transactions included in the blockchain can be categorized as either Unspent Transaction Outputs (UTXOs) or spent transaction outputs. For a payment to be valid, it should only use UTXOs as inputs.”)
Regarding claim 12: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Claims 3-4, 6, 8, 10-11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Chen in further view of Mathiesen-Ohman in even further view of Galebach et al. (hereinafter Galebach), US Publication Number 2019/0147431 A1.
Regarding claim 3:
Pierce, Chen, and Mathiesen-Ohman do not explicitly disclose the following, however Galebach further teaches:
The distributed ledger system of claim 1, wherein the processor is further 2configured to carry out the operations to: (Galebach: See paragraph [0040] “Existing applications use the distributed ledger network 200 to transfer and record the movement of digital money in the form of blockchain based records, such as tokens or Bitcoins, known as cryptocurrency. Embodiments of the present invention expand the use of the distributed ledger network 200 to securely create, record, and track debt and credit transactions between users in the distributed ledger network 200.”, and see also [0041] “The dotted lines between each set of nodes in the distributed ledger network 200 indicate similar transmissions may be exchanged between any other set of nodes in the distributed ledger network 200. The messages may contain a confirmed debt or credit transaction for recording, a verified payment on a recorded debt transaction for recording, a verified expense on a recorded credit transaction for recording, a relationship between the users of a recorded debt or credit transaction, and such.”)
3initiate (reads on “enables the first user to send a debt transaction request to a second user (e.g., user 2 315)”) creation of a debt transaction; (Galebach: See paragraph [0059] “if the credit protocol application 332, at step 410 of method 400, determines that the first user can sign the public key, then the credit protocol application 332, at step 425 of method 400, enables the first user to send a debt transaction request to a second user (e.g., user 2 315) via the user application on the second user's computing device”)
4verify the debt transaction based on one or more permissions associated with 5the creation of the debt transaction; (Galebach: See paragraph [0062] “To perform the validation, the credit protocol application 332 may execute a smart contract (e.g., Use Case Authority Contract (UCAC)) configured with validation parameters, including general rules or user-specific rules for validating a debt transaction.”)
67propagate the debt transaction and the debt credit transaction to a plurality of 8nodes associated with the blockchain protocol; and (Galebach: See paragraph [0067] “a smart contract may exist to allow a user to send debt or credit transactions to a group of connected users, with the debts and credits split among the users.”)
9associate the transmitted debt transaction and the debt credit transaction with 10a corresponding block in the blockchain protocol  (Galebach: See paragraph [0064] “Verification of payment transactions may be sent from the second user (debtor), confirmed by the first user (creditor), and recorded in the blockchain associated to the corresponding debt transaction using similar steps as method 400. Further, verification of expense transactions may be sent from the first user (creditor), confirmed by the second user (debtor), and recorded in the blockchain associated to the corresponding debt transaction using similar steps as method 400.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include creating a debt transaction, verifying the debt transaction, sending the debt transaction, and processing the debt transaction, as taught by Galebach, in order to provide more secure and trusted digital environment for executing debt and credit transactions.
Pierce and Chen do not explicitly disclose the following, however Mathiesen-Ohman further teaches:
generate (reads on “The target address can only borrow eBOLT tokens/ credits if it has sufficient balance to cover the debt. Debts are settled automatically by the on-chain mechanism of the meter smart contract when the debtor receives eBOLT tokens/credits.”) the debt credit transaction associated with the debt transaction based on the verification of the debt transaction; (Mathiesen-Ohman: See paragraph [0136] “If a consumer 305 does not have enough eBOLT tokens/credits to cover flow of energy (e.g., a newly connected residential household), a source address can automatically take an eBOLT loan from a target address for the debt. The target address can only borrow eBOLT tokens/ credits if it has sufficient balance to cover the debt. Debts are settled automatically by the on-chain mechanism of the meter smart contract when the debtor receives eBOLT tokens/credits.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include the debt transaction, as taught by Mathiesen-Ohman, in order to provide the credit and debt transaction.
Regarding claim 4:
Pierce, Chen, and Mathiesen-Ohman do not explicitly disclose the following, however Galebach further teaches:
The distributed ledger system of claim 1, wherein to execute the blockchain 2protocol, the processor is further configured to carry out the operations to keep all 3outstanding debts in the distributed ledger system in a debt pool of each node of 4a plurality of nodes. (Galebach: See paragraph [0056] “the credit protocol application 332 (or nodes of the distributed blockchain ledger 200) also executes smart contracts to perform tasks like tracking pending debit/credit amounts between users (debtors and creditors)……. tracking changing relationships (connections) of particular users, tracking currency and date/time of particular recorded debts, and such.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include creating a debt transaction, verifying the debt transaction, sending the debt transaction, and processing the debt transaction, as taught by Galebach, in order to provide more secure and trusted digital environment for executing debt and credit transactions.
Regarding claim 6:
Pierce discloses the following:
The distributed ledger system of claim 4, wherein to execute the blockchain 2protocol, the processor is further configured to carry out the operations to populate 3the input of the debt transaction with multiple parent credit transactions. (Pierce: See column 37, lines 1-14: “An input may specify a previous transaction, e.g. it contains a hash of the previous transaction that acts as a hash pointer to the previous transaction. Each input may also contain the index of the previous transaction's outputs that is being claimed…..Each transaction input may be signed to show that the owner has the ability to claim the previous transaction outputs.”) 
Regarding claim 8:
Pierce, Chen, and Mathiesen-Ohman do not explicitly disclose the following, however Galebach further teaches:
The distributed ledger system of claim 1, wherein 2the distributed ledger system is operatively coupled to a client, and the client is configured to broadcast debt transactions to a network. (Galebach: See paragraph [0067] “a smart contract may exist to allow a user to send debt or credit transactions to a group of connected users, with the debts and credits split among the users.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include creating a debt transaction, verifying the debt transaction, sending the debt transaction, and processing the debt transaction, as taught by Galebach, in order to provide more secure and trusted digital environment for executing debt and credit transactions.
Regarding claim 10:
Pierce, Chen, and Mathiesen-Ohman do not explicitly disclose the following, however Galebach further teaches:
The distributed ledger system of claim 1, wherein the debt transaction 2comprises a locking script specifying conditions required to be satisfied by an 3output of the debit transaction.  (Galebach: See paragraph [0062] “To perform the validation, the credit protocol application 332 may execute a smart contract (e.g., Use Case Authority Contract (UCAC)) configured with validation parameters, including general rules or user-specific rules for validating a debt transaction. For example, the UCAC may include general rules that a debt transaction executed by the credit protocol application 332 cannot be validated for over $500,000 or on dates of U.S. federal holidays.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include creating a debt transaction, verifying the debt transaction, sending the debt transaction, and processing the debt transaction based on general rules or user-specific rules for validating the debt transaction, as taught by Galebach, in order to provide more secure and trusted digital environment for executing debt and credit transactions.
Regarding claim 11:
Pierce, Chen, and Mathiesen-Ohman do not explicitly disclose the following, however Galebach further teaches:
The distributed ledger system of claim 10, wherein the conditions are 2associated with a criterion that allows the output to be spent. (Galebach: See paragraph [0062] “To perform the validation, the credit protocol application 332 may execute a smart contract (e.g., Use Case Authority Contract (UCAC)) configured with validation parameters, including general rules or user-specific rules for validating a debt transaction. For example, the UCAC may include general rules that a debt transaction executed by the credit protocol application 332 cannot be validated for over $500,000 or on dates of U.S. federal holidays.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include creating a debt transaction, verifying the debt transaction, sending the debt transaction, and processing the debt transaction based on general rules or user-specific rules for validating a debt transaction, as taught by Galebach, in order to provide more secure and trusted digital environment for executing debt and credit transactions.
Regarding claim 14: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 17: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claims 10 and 11, and thus it is rejected under similar rationale.
Claims 5, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Chen in further view of Mathiesen-Ohman in further view of Galebach in even further view of Carver et al. (hereinafter Carver), US Publication Number 2019/0199515 A1.
Regarding claim 5:
Pierce, Chen, Mathiesen-Ohman, and Galebach do not explicitly disclose the following, however Carver further teaches:
The distributed ledger system of claim 4, wherein to execute the blockchain protocol, the processor is further configured to carry out the operations to remove 47MERL-3283Kalabic et al.3debit transactions associated with outstanding debts from the debt pool after the 4debt transaction has been assigned an input pointing to a credit transaction. (Carver: See paragraph [0077] “Each transaction handler, in turn, removes the finalized transactions from its active mem pool, and it responds to any outstanding transaction requests it received from the edge (or wallet) for finalized transactions”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include removing a debit transaction from active mem pool after transactions are finalized as settled, as taught by Carver, in order to provide more secure and trusted digital environment for executing debit and credit transactions.
Regarding claim 7:
Pierce discloses the following:
The distributed ledger system of claim 5, wherein to execute the blockchain 2protocol, the processor is further configured to carry out the operations to: 
3determine a difference between a first amount associated with the debt 4transaction and a second amount associated with the multiple parent credit 5transactions, wherein the second amount is obtained by summing individual 6amounts associated with each parent transaction of the multiple parent credit 7transactions; (Pierce: See column 32, lines 32-62: “Whether or not the amount associated with 704 equals the amount associated with 708 in any one given transaction may be enforced by consensus rules such that the transaction is invalid unless the amount associated with 704 equals the amount associated with 708. In one embodiment, the difference between the total non-destroyed 704 Out quantity and the total 702 In quantity should be less than or equal to the difference between the total non-destroyed 708 Out quantity and the total 706 In quantity, regardless of whether tokens are created or destroyed, inventory tokens are modified, or digital tradable tokens are spent. When a digital tradable token is created, 702 equals 706, and 704 equals 708.”) 
Pierce, Chen, and Mathiesen-Ohman does not explicitly disclose the following, however Galebach further teaches:
8generate a repaid debt transaction associated with an output amount equal to the difference; (Galebach: See paragraph [0059] “if the credit protocol application 332, at step 410 of method 400, determines that the first user can sign the public key, then the credit protocol application 332, at step 425 of method 400, enables the first user to send a debt transaction request to a second user (e.g., user 2 315) via the user application on the second user's computing device” and [0060] “The debt transaction request may include data, including a debt amount provided by the first user via the user application, the first user's identity as creditor, the second user's identity as debtor, the debt currency provided by the first user, the date/time of the debt transaction request, and such.”, and see also [0056] “the credit protocol application 332 (or nodes of the distributed blockchain ledger 200) also executes smart contracts to perform tasks like tracking pending debt/credit amounts between users (debtors and creditors).”, and notes: As cited, the credit protocol application executes the smart contract to track pending debt and credit amount between users and it is obvious that the application generates a debt transaction with an output amount with an updated amount equal to the difference.)
9propagate the repaid debt transaction to one or more blocks associated with 10the debit transaction; (Galebach: See paragraph [0067] “a smart contract may exist to allow a user to send debt or credit transactions to a group of connected users, with the debts and credits split among the users.”)
11verify the repaid debt transaction based on a validation criterion associated 12with the one or more blocks; and (Galebach: See paragraph [0062] “To perform the validation, the credit protocol application 332 may execute a smart contract (e.g., Use Case Authority Contract (UCAC)) configured with validation parameters, including general rules or user-specific rules for validating a debt transaction……. The UCAC executed by the credit protocol application 332 compares the data of the debt transactions to the configured validation parameters to determine whether the debt transaction meets the configured validation parameters of the UCAC.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include creating a debt transaction, verifying the debt transaction, sending the debt transaction, and processing the debt transaction based on general rules or user-specific rules for validating a debt transaction, as taught by Galebach, in order to provide more secure and trusted digital environment for executing debt and credit transactions.
Pierce, Chen, Mathiesen-Ohman, and Galebach do not explicitly disclose the following, however Carver further teaches:
13remove the repaid debt transaction from the debt pool based on satisfaction 14of the validation criterion. (Carver: See paragraph [0077] “Each transaction handler, in turn, removes the finalized transactions from its active mem pool, and it responds to any outstanding transaction requests it received from the edge (or wallet) for finalized transactions”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementation of a blockchain including digital assets, wherein the digital assets are added to the blockchain in the same transaction of Pierce to include removing a finalized transaction from active mem pool after transactions are finalized as settled, as taught by Carver, in order to provide more secure and trusted digital environment for executing debit and credit transactions.
Regarding claim 16: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
July 13, 2022